Caton, C. J. The brick in question were laid up into the the walls of the building, under the contract with the county to construct the house. As fast as the brick were laid into the wall, they became a part of the freehold, and the title to the brick vested in the county. The county could safely pay the contractor for the brick so fast as they were laid in the walls of the building, without any apprehension that they could be seized upon by the creditors of the contractor. Had brick been taken down by Miller himself, because of defective work, and in good faith with the view of replacing them properly or with better brick, it may be that the title would have revested in Miller. But when they' were taken down by subsequent contractors, under the directions of the county, they no more became Miller’s brick again, than if they had stood there for twenty years, or had been put there by some other person. The judgment of the Circuit Court must be reversed, and the cause remanded. Judgment reversed.